The opinion of the court was delivered by
Knox, J.
The addition of the name of John Young, agent, as plaintiff, and the filing a new count averring the covenant to have been entered into between John Young, agent of Elizabeth Bright,-and Daniel Druckenmiller, were proper amendments to be allowed by the Court of Common Pleas.
In cases originating before justices of the peace, great liberality has always been exercised in adding names to the record to obviate technical objections to the form in which the suit was brought; and now we have express legislative authority “to add or change names, whether of plaintiff or defendant, in any stage of the proceeding, whenever it shall appear that a mistake or omission has been made in the name or names'of any such party.” John Young’s name was omitted by mistake, and whether the mistake was of law or of fact, the court had power to correct-it. • The amendment to the declaration introduced no new cause of action, but merely made the pleadings conform to. the state of the record after the addition of the agent’s name as a party.
The defendant was not injured by the rejection of the depositions of Lydia and Mary Druckenmiller; for the declarations of Mrs. Bright, as stated in the depositions, formed no part of the contract, and could not in any wise aid the defence.
Judgment affirmed.